

Exhibit 10.1
CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCOSED.
FIRST AMENDMENT TO SUPPLY AGREEMENT
This First Amendment to Supply Agreement (the “First Amendment”), dated as of
July 11, 2019 (“First Amendment Effective Date”), is entered into by and between
Assertio Therapeutics, Inc. f/k/a, Depomed, Inc., a company duly authorized and
existing under the laws of Delaware, having its registered office at 100 S.
Saunders Rd., Suite 300, Lake Forest, IL 60045 (hereinafter referred to as
“Purchaser”), and Noramco, Inc., a Georgia corporation, having a place of
business at 500 Swedes Landing Road, Wilmington, Delaware 19801 (hereinafter
referred to as “Noramco”), to amend that certain Supply Agreement entered into
between Purchaser and Noramco effective as of April 2, 2015 (the “Agreement”).
Whereas, Purchaser and Noramco desire to amend the Agreement on the terms and
conditions set forth herein. Now, therefore, for the promises exchanged herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:
1.
Amendments. The terms of the Agreement shall be modified and amended only as set
forth below. Capitalized terms used, but not defined herein, shall have the
meanings given to such terms in the Agreement.

(a)
The RECITALS to the agreement are amended by deleting the clause “in the United
States” in each of the second, third and fourth Recitals to the Agreement.

(b)
Appendix B of the Agreement is hereby amended by deleting Appendix B in its
entirety and replacing it with the attached Appendix B.

(c)
Appendix C of the Agreement is hereby amended by deleting Appendix C in its
entirety and replacing it with the following:

[***]
(d)
The “DEFINITIONS” Section of the Agreement is hereby amended by deleting the
“J&J Calendar Year” definition in its entirety and replacing it with the
following in the appropriate alphabetical order:

““Calendar Year” shall mean a calendar year – January 1 through December 31.”
(e)
This Agreement is hereby amended by deleting the “Initial Price Term” definition
in its entirety and replacing it with the following in the appropriate
alphabetical order:

“Initial Price Term” shall have the meaning set forth in Section 4.1.”
(f)
This Agreement is hereby amended by deleting in its entirety each instance of
“J&J Calendar Year” throughout this Agreement and replacing each instance with
the following:

“Calendar Year”
(g)
The “DEFINITIONS” Section of the Agreement is hereby amended by deleting the
“Quality Agreement" definition in its entirety and replacing it with the
following in the appropriate alphabetical order:





Confidential Information indicated by [***] has been omitted from this filing.



--------------------------------------------------------------------------------




““Quality Agreement” means the agreement related to quality assurance and
control entered into between Purchaser and Noramco.”
(h)
The “DEFINITIONS” Section of the Agreement is hereby amended by deleting the
“Transition Period” definition in its entirety and replacing it with the
following in the appropriate alphabetical order:

““Transition Period” means, on a Product-by-Product basis, the period beginning
on the Effective Date and ending on the date that Purchaser commences the
manufacture of a Product for Commercial Use at Purchaser’s Facility for
distribution in the United States or Canada.”
(i)
Section 1.1 of the Agreement is hereby amended by deleting Section 1.1 in its
entirety and replacing it with the following:

“1.1. Subject to the terms and conditions of this Agreement, each [***] Noramco
shall supply to Purchaser, and Purchaser shall purchase from Noramco, [***] of
Purchaser’s requirements of API in such Calendar Year. Noramco shall provide to
Purchaser at no charge 40kg of API from the [***] site. Purchaser agrees to
[***]. The parties acknowledge that the pricing is subject to the terms and
conditions of this Agreement. Each Calendar Year Noramco shall supply to
Purchaser and Purchaser shall purchase from Noramco an minimum annual volume of
[***] of API (“Minimum Annual Volume”), subject to availability of Manufacturing
Quota and Procurement Quota. The calculation of the Minimum Annual Volume of API
shall include the API purchased from Noramco by Purchaser [***]. If Purchaser
fails to meet the Minimum Annual Volume, the parties shall meet to find a
solution agreeable to both parties within [***] of the date on which Noramco
notifies Purchaser of such failure (“Volume Notice Date”). However, if the
parties do not find a mutually agreeable solution within [***] of the Volume
Notice Date, Noramco may terminate this Agreement upon [***] written notice to
Purchaser, provided that the effective date of such termination under this
Section 1.1 shall, in no event, be earlier than [***]. Purchaser will keep
accurate records of its annual purchase requirements of API and, upon the
request of Noramco during the Term and for one (1) Calendar Year thereafter,
will permit Noramco or its duly authorized agents to examine such records (no
more than once per calendar year and upon execution of applicable nondisclosure
agreements) during normal business hours for the purpose of verifying the
correctness of such calculations and the volume of API(s) purchased by Purchaser
hereunder.
Purchaser may, in its sole discretion, qualify additional supplier(s) of API at
any time during the term of this Agreement [***].”
(j)
Section 1.3 of the Agreement is hereby amended by deleting Section 1.3 in its
entirety and replacing it with the following:

“1.3. After the Transition Period, such API is for use in the manufacture of any
Product for commercial distribution in the United States and Canada (such use
“Commercial Use”). Purchaser shall not use any API supplied by Noramco for any
purposes other than Commercial Use or Non-Commercial Use without Noramco’s prior
written consent. For the avoidance of doubt, Noramco acknowledges and agrees
that Purchaser may supply API to be used in the manufacture of Products that may
be commercially distributed by Paladin or its designees or assignees in Canada.”


Confidential Information indicated by [***] has been omitted from this filing.



--------------------------------------------------------------------------------




(k)
New Section 1.6 of the Agreement shall be added as follows:

“1.6 Noramco shall provide Purchaser with the following reference standards for
API and each claimed impurity once per Calendar Year [***]:
[***]
(l)
Sections 4.1, 4.2 and 4.3 of the Agreement is hereby amended by deleting
Sections 4.1, 4.2 and 4.3 in their entirety, renumbering the existing Sections
in Article 4 accordingly including any references thereto, and replacing with
the following:

“4.1 The price of API to be sold to Purchaser under this Agreement (“Price”)
shall be based on the annual volume of API ordered by Purchaser as set forth in
Appendix C. Such price is valid from the First Amendment Effective Date through
[***] (the “Initial Price Term”). On or before [***] , the Price shall be
adjusted to [***]. In addition, at any time during the Term following the
Initial Price Term, the Price may be adjusted by Noramco in accordance with this
Section 4.1 to reflect increases in the cost of raw materials and components
used in the production of API(s). Noramco shall provide Purchaser [***] prior
written notice of all such Price adjustments. Noramco will provide documentation
to Purchaser of any Price adjustments made pursuant to this Section 4.1 to
support Noramco’s new changed cost; provided, that Noramco may redact
confidential portions of any supporting documents subject to obligations of
confidentiality between Noramco and its vendors. Purchaser shall be entitled to
request that an independent certified accountant verifies the accuracy of any
such Price increases.”
(m)
Section 4.4 of the Agreement is hereby amended by adding the following to the
end of old Section 4.4 as follows:

“Noramco shall be entitled to interest on any overdue sum at a rate equal to
[***].”
(n)
Section 12.1 of the Agreement is hereby amended by deleting Section 12.1 in its
entirety and replacing it with the following:

“12.1. Noramco hereby grants to Purchaser during the Term a non-exclusive,
royalty-free license under the API Manufacturing Patents to (a) use API supplied
by Noramco to Purchaser hereunder to make or have made Products for distribution
in the United States and Canada and (b) offer for sale, sell, commercialize and
import Products containing API supplied by Noramco to Purchaser hereunder in the
United States and Canada.”
(o)
Section 13.1 of the Agreement is hereby amended by deleting the first sentence
of Section 13.1 in its entirety and replacing the first sentence of Section 13.1
with the following:

“The initial term of this Agreement shall commence as of the Effective Date and
shall expire on [***], unless sooner terminated as expressly provided for in
this Agreement (the “Initial Term”).”
(p)
Section 13.2 of the Agreement is hereby amended by deleting Section 13.2 in its
entirety and replacing Section 13.2 with the following:

“Either Party may terminate this Agreement without cause immediately upon [***]
prior written notice to the other Party. Noramco may terminate this Agreement
upon written notice to Purchaser as provided in Section 1.1.”




Confidential Information indicated by [***] has been omitted from this filing.



--------------------------------------------------------------------------------




(q)
Section 15 of the Agreement is hereby amended by deleting the notice details for
Purchaser thereunder and replacing them with the following:

“If to Purchaser
Assertio Therapeutics, Inc.
100 South Saunders Road
Suite 300
Lake Forest, Illinois 60045
Attn: Legal Department
Facsimile No: 510-744-8001”


2.
Miscellaneous. This First Amendment will be effective and binding on the Parties
from and after the First Amendment Effective Date. This First Amendment shall
not amend or modify the covenants, terms, conditions, rights and obligations of
the parties under the Agreement, except as specifically set forth herein. The
Agreement shall continue in full force and effect in accordance with its terms
as amended by this First Amendment.

[Remainder of Page Intentionally Left Blank]


Confidential Information indicated by [***] has been omitted from this filing.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this First Amendment as of the First Amendment
Effective Date.
NORAMCO, INC.
ASSERTIO THERAPEUTICS, INC.


 
 
BY: /s/ Jan Henk Hendriks
BY:    /s/ S. Bukofzer


PRINT:    Jan Henk Hendriks
PRINT:    S. Bukofzer
TITLE:     Vice President
TITLE:    CSO & CTO


DATE:     11 July 2019
DATE:    11 July ‘19


 
 
 
 
 
 
 
 



                    
    
    
    
    


















[Signature Page to First Amendment to Supply Agreement]


Confidential Information indicated by [***] has been omitted from this filing.



--------------------------------------------------------------------------------






Appendix B
Specifications
[***]


Confidential Information indicated by [***] has been omitted from this filing.

